












May 7, 2010


Mark P. O’Neill
2113 Arkwright Street
Maplewood, MN  55117


Re:           Separation and Release Agreement


Dear Mark:


As we have discussed, your employment with Hypertension Diagnostics, Inc.
(“HDI”) will end effective Friday, May 7, 2010.  Although not required to do so,
HDI will provide you separation pay to ease your transition to new employment
and to provide you an incentive for an effective transition of your duties and
responsibilities.  The purpose of this Separation and Release Letter Agreement
(“Agreement”) is to set forth the specific separation pay that HDI will provide
you in exchange for your agreement to the terms and conditions of this
Agreement.  Although we are providing this information to you now, you may not
sign this Agreement until on or after your last day of employment (May 7, 2010).


By your signature below, you agree to the following terms and conditions:


1.           End of Employment.  Your employment with HDI ended effective May 7,
2010. Upon your receipt of your final paycheck which includes payment for
services through May 7, 2010, less required deductions and withholding, you will
have received all wages and compensation owed to you by virtue of your
employment with HDI or termination thereof.  Upon your receipt of payment from
HDI in the amount of $4,267.17 less required deductions and withholding, which
represents payment for 136.549 hours of accrued and unused paid time off (“PTO”)
as of May 7, 2010 at your regular rate, you will have received all benefits owed
to you by virtue of your employment with HDI or termination thereof.  You are
not eligible for any other payments or benefits except for those expressly
described in this Agreement, provided that you sign, comply with, and do not
rescind this Agreement.


2.           Separation Pay.


a.           Specifically in consideration of your signing this Agreement and
the release of claims set forth in Section 3 herein, and subject to the
limitations, obligations, and other provisions contained in this Agreement, HDI
agrees to pay you a total amount of $2,000.00, less required deductions and
withholding, to be paid on the HDI payroll that occurs no less than five (5)
business days after the expiration of the rescission periods described in
Section 5 below (absent rescission by you); and


b.           Specifically in consideration of your satisfactory completion of
the transition requirements outlined in Exhibit 1 and your satisfactory efforts
to assist in transitioning your responsibilities as set forth in Section 6
herein, HDI agrees to pay you up to a total of $3,000.00, less required
deductions and withholding, to be paid on the HDI payroll that occurs no less
than five (5) business days after May 21, 2010 provided that you have
satisfactorily completed the transition requirements.


3.           Release of Claims.  Specifically in consideration of the separation
pay described in Section 2.a., to which you would not otherwise be entitled, by
signing this Agreement you, for yourself and anyone who has or obtains legal
rights or claims through you, agree to the following:


 
1
 
a.           You hereby do release, agree not to sue, and forever discharge HDI
(as defined below) of and from any and all manner of claims, demands, actions,
causes of action, administrative claims, liability, damages, claims for punitive
or liquidated damages, claims for attorney's fees, costs and disbursements,
individual or class action claims, or demands of any kind whatsoever, you have
or might have against them or any of them, whether known or unknown, in law or
equity, contract or tort, arising out of or in connection with your employment
with HDI, or the termination of that employment, or otherwise, and however
originating or existing, from the beginning of time through the date of your
signing this Agreement.


b.           This release includes, without limiting the generality of the
foregoing, any claims you may have for wages, salary, bonuses, commissions,
penalties, compensation, deferred compensation, vacation pay, paid time off,
separation benefits, defamation, invasion of privacy, negligence, improper
discharge (based on contract, common law, or statute, including any federal,
state or local statute or ordinance prohibiting discrimination or retaliation in
employment), alleged violation of the United States Constitution, the Minnesota
Constitution, the Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq., the Employment Retirement Income Security Act of
1976, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq., the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the Genetic Information
Nondiscrimination Act of 2008, Pub. L. No. 110-233, 122 Stat. 881 (codified as
amended in scattered sections of 29 U.S.C. and 42 U.S.C.), any claim arising
under Minn. Stat. Chapters 177 and 181, any claim for discrimination, harassment
or retaliation based on sex, race, color, creed, religion, age, national origin,
marital status, sexual orientation, disability, genetic information, status with
regard to public assistance, sexual harassment or any other protected status,
and any claim for retaliation under Minn. Stat. Chapter 176 or any other claim
for retaliation.  You understand and agree that, by signing this Agreement, you
waive and release any past, present, or future claim to employment with HDI and
you agree not to seek employment with HDI.


c.           You hereby waive any and all relief not provided for in this
Agreement.


d.           You are not, by signing this Agreement, releasing or waiving (i)
any vested interest you may have in any 401(k), pension or profit sharing plan
by virtue of employment with HDI, (ii) any rights or claims that may arise after
it is signed, (iii) the post-employment benefits and payments specifically
promised to you herein, (iv) the right to institute legal action for the purpose
of enforcing the provisions of this Agreement, (v) the right to apply for
unemployment compensation benefits, (vi) the right to file a charge of
discrimination with a governmental agency, although you agree that you will not
be able to recover any award of money or damages if you file such a charge or
have a charge filed on your behalf, (vii) the right to testify, assist, or
participate in an investigation, hearing, or proceeding conducted by the EEOC,
or (viii) any rights you have under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).


e.           HDI, as used in this Section 3, shall mean Hypertension
Diagnostics, Inc. and its parent, subsidiaries, divisions, affiliated entities,
insurers, if any, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, representatives and consultants, and
the successors and assigns of each, whether in their individual or official
capacities, and the current and former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of HDI, in
their official and individual capacities.


4.           Notice of Right to Consult Attorney and Twenty-One (21) Day
Consideration Period.  By signing this Agreement, you acknowledge and agree that
HDI has informed you by this Agreement that (a) you have the right to consult
with an attorney of your choice prior to signing this Agreement, and (b) you are
entitled to twenty-one (21) calendar days from the receipt of this Agreement to
consider whether the terms are acceptable to you.  HDI encourages you to use the
full twenty-one (21) day period to consider this Agreement but you have the
right, if you choose, to sign this Agreement prior to the expiration of the
twenty-one (21) day period so long as you are doing so on or after your last day
of employment with HDI.


 
2
 
 
5.           Notification of Rights under the Minnesota Human Rights Act (Minn.
Stat. Chapter 363A) and the Federal Age Discrimination in Employment Act (29
U.S.C. § 621 et seq.).  You are hereby notified of your right to rescind the
release of claims contained in Section 3 with regard to claims arising under the
Minnesota Human Rights Act, Minnesota Statutes Chapter 363A, within fifteen (15)
calendar days of your signing this Agreement, and with regard to your rights
arising under the federal Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., within seven (7) calendar days of your signing this Agreement.  The two
rescission periods shall run concurrently.  In order to be effective, the
rescission must: (a) be in writing; (b) be delivered to Mark N. Schwartz,
Hypertension Diagnostics, Inc., 2915 Waters Road, Suite 108, Eagan, MN 55121 by
hand or mail within the required period; and (c) if delivered by mail, the
rescission must be postmarked within the required period, properly addressed to
Mark N. Schwartz, as set forth above, and sent by certified mail, return receipt
requested.  This Agreement will be effective upon the expiration of the 15-day
period without rescission.  You understand that if you rescind any part of this
Agreement in accordance with this Section 5, you will not receive the separation
pay described in Section 2.


6.           Assistance to HDI.


a.           Specifically in consideration of the separation pay described in
Section 2.b., to which you would not otherwise be entitled, by signing this
Agreement you agree to exert your best efforts to effect a smooth,
nondisruptive, speedy and effective transition of your employment duties and
responsibilities to other HDI employees beginning immediately upon receipt of
this Agreement and, to the fullest extent possible, ending May 7, 2010, but
continuing through May 21, 2010 pursuant to HDI’s specific requests to the
extent necessary.  You further agree to fully cooperate with HDI’s requests and
instructions to that end.  Notwithstanding the foregoing, to the extent you
inform HDI that any request by HDI under this Section 6 during the period May
17, through May 21, 2010 will interfere with your ability to find and take other
employment, HDI and you agree to arrange a mutually convenient time for you to
fulfill your obligations hereunder.


b.           To the extent that fulfillment of your obligations under this
Section 6 requires you to devote more than de minimis time and effort during the
period May 17 through May 21, 2010, HDI will pay you as an independent
contractor for such services at the rate of $35 per hour, the total amount of
which will be deducted from the separation pay described in Section 2.b.   By
way of illustration, if HDI pays you for 10 hours of contractor time during the
period May 17, through May 21, 2010, for a total payment of $350, the total
separation pay which will be available to you under Section 2.b. shall be
$2,650.


c.           By signing this Agreement, you acknowledge and agree that, should
the CEO determine that you did not exert your best efforts to effect a smooth,
nondisruptive, speedy and effective transition of your employment duties and
responsibilities as required under this Section 6, HDI shall have the right to
delay the separation payment under Section 2.b. of this Agreement until such
time as you have satisfactorily fulfilled the obligations of this Section 6 or
to cancel such separation payment in its entirety.  If such delay or
cancellation occurs, all the other provisions of this Agreement shall remain in
full force and effect.


d.           Additionally, by signing this Agreement you also agree to make
yourself available to HDI during the 2010 year-end close and audit process
should HDI require your assistance for consulting work related to those
processes.  Should HDI require your assistance for such work, HDI would retain
you as an independent contractor on an hourly basis at the rate of $35 per hour.


7.           Return of Property.  By signing this Agreement, you acknowledge and
agree that all documents and materials relating to the business of, or the
services provided by HDI are the sole property of HDI.  By signing this
Agreement, you further agree and represent that you have returned to HDI all of
its property, including but not limited to, all customer records and other
documents and materials, whether on computer disc, hard drive or other form, and
all copies thereof, within your possession or control, which in any manner
relate to the business of, or the duties and services you performed on behalf
of, HDI.  This also includes identifying any and all online accounts, providing
clear instructions on how to access those accounts, and providing the passwords
or other necessary logon information that you may have arranged on behalf of HDI
or that you have used in connection with your duties at HDI.  For example, the
online accounts to pay various state sales or use taxes; the online accounts for
Paychex Payroll or 401-K account administration; the online Stamps.com
accounts.  By signing this Agreement, you also agree and represent that you have
deleted all HDI files and other information (whether or not confidential and/or
proprietary) from any and all personal media (including, but not limited to,
computers, Blackberries, PDA’s, cell phones, etc.).


 
 
3
 
8.           Confidential and/or Proprietary Information.  By signing this
Agreement, you acknowledge and agree that you have had access in your employment
with HDI to confidential and/or proprietary information of HDI and further
acknowledge and agree that the release or disclosure of any confidential and/or
proprietary information of HDI will cause HDI irreparable injury.  By signing
this Agreement, you acknowledge that you have not used or disclosed, and agree
that you will not at any time use or disclose, to any other entity or person,
directly or indirectly, any confidential and/or proprietary information of
HDI.  For purposes of this Agreement, the term “confidential and/or proprietary
information” shall include, but not be limited to: customer lists and
information pertaining to customer lists; contact lists; and information about
the personal or business affairs of HDI’s customers, vendors, or employees.


9.           Nondisparagement and Confidentiality.  You promise and agree not to
disparage HDI.  You also promise and agree not to disclose or discuss, directly
or indirectly, in any manner whatsoever, any information regarding either (a)
the contents and terms of this Agreement, or (b) the substance and/or nature of
any dispute between HDI and any employee or former employee, including
yourself.  You agree that the only people with whom you may discuss this
confidential information are your legal and financial advisors and your
immediate family, provided they agree to keep the information confidential, or
as otherwise required by law.  Provided, however, that nothing in this Section 9
shall: (i) prevent you from providing a copy of this Agreement to a human rights
agency including, but not limited to, the Equal Employment Opportunity
Commission, to demonstrate that you have knowingly and voluntarily executed a
separation agreement and general release of claims; (ii) limit your obligation
to give truthful testimony or information to a court or governmental agency,
when required to do so by subpoena, court order, law, or administrative
regulation; or (iii) limit your legal right to testify, assist, or participate
in an investigation, hearing or proceeding conducted regarding a charge of
discrimination filed with a governmental agency.


10.           Remedies.  If you breach any term of this Agreement, HDI may
commence legal action and pursue its available legal and equitable remedies.  If
HDI seeks and/or obtains relief from an alleged breach of this Agreement, all of
the provisions of this Agreement shall remain in full force and effect.


11.           Non-Admission.  It is expressly understood that this Agreement
does not constitute, nor shall it be construed as, an admission by HDI or you of
any liability or unlawful conduct whatsoever.  HDI and you specifically deny any
liability or unlawful conduct.


12.           Successors and Assigns.  This Agreement is personal to you and may
not be assigned by you without the written agreement of HDI.  The rights and
obligations of this Agreement shall inure to the successors and assigns of HDI.


13.           Enforceability.  If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible.  If the term
cannot be modified, the parties agree that the term shall be severed and all
other terms of this Agreement shall remain in effect.


14.           Law Governing.  This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota.


 
4
 


15.           Full Agreement.  This Agreement contains the full agreement
between you and HDI and may not be modified, altered, or changed in any way
except by written agreement signed by both parties.  The parties agree that this
Agreement supersedes and terminates any and all other written and oral
agreements and understandings between the parties, except for any agreements you
have with HDI will respect to confidentiality, non-competition, non-solicitation
and the like, which shall remain in full force and effect.


16.           Acknowledgment of Reading and Understanding.  By signing this
Agreement, you acknowledge that you have read this Agreement, including the
release of claims contained in Section 3, and understand that the release of
claims is a full and final release of all claims you may have against HDI and
the other entities and individuals covered by the release.  By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily.


17.           Expiration of Offer.  The offer contained in this Agreement shall
automatically expire at midnight on the twenty-first (21st) calendar day after
you receive it not counting the date of receipt (the “Expiration Date”).  After
you have reviewed this Agreement and obtained whatever advice and counsel you
consider appropriate regarding it, you should evidence your agreement to the
terms of this Agreement by dating and signing both copies no later than the
Expiration Date.  After you sign the Agreement, you should promptly return one
copy of this Agreement to me.  You should keep the other copy for your
records.  If you do not sign this Agreement by the Expiration Date and promptly
return it to me, then the offer contained in this Agreement shall automatically
be revoked and you shall not receive the separation pay described in Section 2
of this Agreement.


Sincerely,


HYPERTENSION DIAGNOSTICS, INC.


/s/ Mark N. Schwartz
Mark N. Schwartz
Chairman and Chief Executive Officer




ACKNOWLEDGMENT AND SIGNATURE


By signing below, I, Mark P. O’Neill, acknowledge and agree that I have read
this Separation and Release Letter Agreement carefully.  I understand all of its
terms.  In signing this Separation and Release Letter Agreement, I have not
relied on any statements or explanations made by HDI except as specifically set
forth in this Separation and Release Letter Agreement.  I have had adequate time
to consider whether to sign this Separation and Release Letter Agreement and am
voluntarily and knowingly releasing my claims against HDI as defined in this
Separation and Release Letter Agreement.  I intend this Separation and Release
Letter Agreement to be legally binding.  I am signing this Separation and
Release Letter Agreement on or after my last day of employment with HDI.




Accepted this 7th day of  May, 2010.




/s/ Mark P. O’Neill
Mark P. O’Neill
 
 
 
 
5
 






Exhibit 1


Transition Plan for Accounting Manager


Satisfactory transition, as determined by the CEO, of the following job duties
and responsibilities such that the person taking over your responsibilities can:
1) perform the following tasks; 2) have adequate written documentation on how to
perform those responsibilities, procedures and tasks; 3) know the location of
the files and records for these activities:


1)  Access, Login, Passwords, and use of company systems
 
Great Plains
 
ITS
 
FRx
 
ACT
 
LAN (network) and location of all files, documents, spreadsheets, PDFs,
 
SEC filings
 
Edgarization software
 
Paychex Payroll access
 
Stamps.com
 
Bank accounts to access data on all accounts at: HF, WF, Union, Western
 
Sales and use tax filing online for various states: CA, NJ, NY, PA, TX, FL, and
other states
 
Credit Card Processor


2)  Human resources administration
Payroll processing with Paychex - must get done prior to Monday
 
401-K administration with Great West and other 401-K service providers
 
Management of medical insurance plans and payment to BCBS
 
Management of dental insurance plans and payment to Meritain
 
Management of life insurance plans and payment to Northwestern Mutual
 
Management of disability insurance plans and payment to Unum Provident
 
Administration of unemployment claims
 
Administration of Paid Time Off calculations
 
Dissemination of PTO reports to each employee
 
Employee benefits: medical and dental insurance
 
Employee files
 
Management of United Way payments


3)   Invoicing, Collections and Managing Account Receivables
 
Creating an invoice from a sales order
 
Creating an A/R from the invoice
 
Posting the payment against the invoice and recording the transaction in Great
Plains
 
Revenue Recognition for Sales, Warranties, Rental Units, Parts & Supplies
 
Posting the sale to the Financial Revenue Summary Report
 
Prepare customer invoices for rental customers, extended warranties, parts &
supplies
 
Disseminate customer invoices
 
Administer collections of receivables
 
Prepare weekly Receivable Report
 
How to turn off machines of delinquent rental customers and record actions in
ACT


 
6
 


4)      Maintaining the Company’s Great Plains accounting information system
including:
 
Accounts payable
 
Billing run: preparation, timing and distribution
 
Check run: preparation, timing and distribution - must get done on Tuesday
 
Cash applications
 
Inventory
 
Fixed Assets
 
General ledger-accruals
 
Bank reconciliations
 
Equity accounting
 
Journal entries


5)    Managing the company’s cash and banking relationships, including:
 
Deposits
 
Checking
 
Bank reconciliations
 
ACH payment processing
 
Credit card processing
 
Procedures and process for transferring balances between accounts and between
banks
 
Online access


6)      Maintaining fixed asset records
 
Depreciation Schedules
 
Procedure for expensing vs. capitalizing and depreciating


7)      Administration of royalty payments
 
Preparing schedule of royalty payments due University of Minnesota
 
Timing of payments of University of Minnesota
 
Expiration Dates on Patents and Impact on Royalty Payments


8)      Management of extended warranty purchases
 
Preparing audit schedule for warranties
 
Accrual accounting for extended warranties


9)  Management of payables
 
Check run
 
Invoice coding
 
Expense report coding


10)      Preparing various tax filings:
 
Federal income tax filing due 9/30
 
State income tax filings for MN, NJ, and CA due 9/30
 
Sales and use tax filings for every state sold into the previous month
 
States likely to file in: New Jersey, Pennsylvania, California
 
Process of paying sales tax online
 
Timing of when sales tax is due for each state




 
7
 




11)      Managing the quarterly and annual closing of financial records process
 
Accruals for various accounts
 
Reconciliations for various accounts
 
Rental revenue recognition
 
Contract service revenue recognition


12)      Preparing all financial statements on an SEC and GAAP basis each
quarter and annually
 
Balance Sheet
 
Statement of Operations
 
Statement of Cash Flows
 
Statement of Shareholders Equity
 
Notes to Financial Statements


13)  Managing all requisite SEC filings:
 
Text, tables, and exhibits for 10-Qs
 
Text, tables, and exhibits for 10-Ks
 
Text and exhibits for 8-Ks
 
Text for SEC Comment Letters
 
Process, procedures, codes, PINs, for test filings with SEC
 
Process, procedures, codes, PINs, for actual filings with SEC
 
Communication with the SEC on filings
 
Drafting of quarterly press release: text and tables
 
Sending final press release to EDGARfilngs with instructions on when to file


14)  Use of Edgarization software to make SEC filings
 
How to contact EDGARfilings and get assistance and training
 
Edgarization of 10-Qs: text, tables, and exhibits
 
Edgarization of 10-Ks: text, tables, and exhibits
 
Edgarization of 8-Ks: text and exhibits
 
Edgarization of SEC comment letters
 
Edgarization of Form 3, 4, and Schedule 13-D
 
How to log on to HDI's software license from EDGARfilings


15)  Preparations for and managing the audit by the outside auditors, including:
 
Coordinate and assist auditors with their audit fieldwork, including:
 
o        Inventory Observation
 
o        Final Accounts Receivable Aging
 
o        Confirmations Mailed to Accounts Receivable
 
o        Legal Letter Mailed
 
o        Trial Balance preparation
 
Scheduling and assistance during Fieldwork
 
Audit Committee arrangements and Audit Committee secretary
 
Scheduling Audit Committee Meetings with audit committee members and auditors
 
Preparing agenda for Audit Committee Meetings
 
Preparing and finalizing minutes for Audit Committee Meetings
 
Management of Disclosure committee
 
Drafting agenda for Disclosure Committee Meetings
 
Scheduling Disclosure Committee Meetings
 
Preparing minutes for Disclosure Committee Meetings
 
 
8
 
Reviewing Management Representation Letter Sent to Auditors
 
Preparation and management of timeline process and list of schedules
 
Preparation of all schedules for quarterly reviews and year-end audits
 
o        Accounts Receivable Aging
 
o        Accounts Receivable Summary
 
o        Accounts Receivable unit sales detail listing
 
o        Inventory Reconciliation with Stock Status Report
 
o        Inventory Reserve Allowance
 
o        Fixed Asset Roll forward
 
o        Fixed Asset Depreciation Schedules
 
o        Accounts Payable - Open Payables
 
o        Accrued Payroll
 
o        Accrued Vacation / PTO
 
o        Pre-Paid: Expenses & Insurance
 
o        Accrued Expenses & Other Accruals
 
o        CEO Deferred Equity Compensation
 
o        Gross up FICA CEO Deferred Equity Compensation
 
o        Equity Summary
 
o        Cash Flow Worksheet
 
o        Cash Summary
 
o        Balance Sheet
 
o        Income Statement
 
o        Trial Balance
 
o        Preferred Stock Conversion Worksheet
 
o        Series A Preferred Stock Ledger
 
o        Liquidity Preference Calculation
 
o        Weighted -Average Shares Outstanding
 
o        Aggregated Stock Option Expense Allocation
 
o        Stock Option Grant Ledger & Stock Option Plans
 
o        Stock Option Summary and History for 4 + 1 Plans
 
o        Black Scholes Calculation for Option Valuation
 
o        Volatility Calculation
 
o        Security Ownership - Certain Beneficial Owners
 
o        4000 and 4600 Tie Out : Sales v. CGS
 
o        4005 and 4008 Tie Out: Misc Sales v. CGS
 
o        Financial Revenue Summary
 
o        Royalties Summary
 
o        Warranty Maintenance Contracts
 
o        Deferred Rent
 
o        NOL Carry forward Schedule
 
o        Compensation Tables for 10-K
 
o        Board Meeting Minutes
 
o        Receivable Confirmations
 
o        Rent Expense and Commitments
 
o        Non Cash Charges - Operating Activities
 
o        Support for Quarterly Press Release Data


 
9
 


16)  Sarbanes Oxley work, including revising the Company’s:
 
  Revising Risk analysis and risk mapping
 
 Revising Documentation of Controls
 
 Testing of controls: Completion of audit programs by cycle; Control matrices;
Entity level testing
 
17)  Preparing various management reports:
 
Weekly Receivable Report: preparation, timing and distribution
 
Weekly Cash Burn Rate Report: preparation, timing and distribution
 
Weekly Check Approval Report: preparation, timing and distribution
 
Bi-weekly Payroll Approval Report: preparation, timing and distribution
 
Monthly Financial Revenue Summary Report: preparation, timing and distribution


18)  Expense Report management
 
Process employee expense reports
 
Accounting for various expense categorizes
 
Pay company credit cards


19)  Office management
 
Rental and CAM, tax payments to Welsh Companies, property management company
 
Timing
 
Accounting
 
Supervise maintenance issues for fixtures and equipment
 
Utility bill management and payment
 
Shipping company management and bill paying
 
Waste disposal management and bill paying
 
Management of postage and Stamps.com


20)  Insurance including solicitation of quotes and negotiation of premiums for:
 
Director’s and Officers insurance
 
Worker’s Compensation insurance
 
Property insurance
 
Liability insurance
 
Product Liability insurance
 
Employer Liability insurance
 
Foreign Liability insurance


21) Equity Accounting
 
Understand how to accounting treatment and book equity transactions
 
Issuance of common stock
 
Issuance of preferred stock
 
Maintaining and updating preferred stock ledger
 
Conversion of preferred stock into common stock
 
Exercise of warrants
 
Grant of stock options
 
Expensing stock options expense
 
Maintain stock option ledger and stock option plan schedules
 
Accounting treatment for the exercise of stock options
 
Preparation of Statement of Shareholders Equity



 
10 
 
